Exhibit 10.5
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”)
is made and entered into on the dates signified on the signature pages hereto,
and is to be effective on December 19, 2008 (the “Effective Date”), by and
between Ennis, Inc. (“Ennis” or the “Company”) and Irshad Ahmad (“Executive”)
(Executive together with Company are the “Parties”). This Agreement amends and
restates that certain Employment Agreement dated June 12, 2007 between Irshad
Ahmad and Company (the “Original Agreement”).
     WHEREAS, Company desires to continue to employ Executive as Vice
President-Apparel Division and Chief Technology Officer, and Executive desires
to continue to be employed by Company in said capacity without distraction by
employment-related uncertainties, and Company considers such employment to be a
vital element to protecting and enhancing the best interests of Company, its
subsidiaries and shareholders;
     WHEREAS, Company and Executive are Parties to the Original Agreement; and
     WHEREAS, Company and Executive wish to amend and restate the Original
Agreement in its entirety to set forth in writing the terms and conditions of
their understandings and agreements whereby Executive will continue to be
employed by Company for the period set forth below commencing on the Effective
Date (subject to the provisions of Section 4 below);
     NOW, THEREFORE in consideration of the mutual covenants set forth herein
and other good and valuable consideration, the Parties agree as follows:
     1. POSITION/DUTIES.
     (a) Company agrees to employ Executive in the position of Vice
President-Apparel Division and Chief Technology Officer (“VP”). Executive shall
serve and perform the duties which may from time to time be assigned to him by
Company’s Board of Directors (“Board”), its Chairman or the Chief Executive
Officer (“CEO”). Executive shall exercise the authority and assume the
responsibilities of an executive of a company the size and nature of Ennis, and
other duties as the Board, its Chairman, or the CEO may prescribe consistent
with a Company the size and nature of Ennis.
     (b) Executive agrees to serve as VP and agrees that he will devote his best
efforts and all his business time and attention to all facets of the business of
Company and will faithfully and diligently carry out the duties of VP. Executive
agrees to comply with all Company policies in effect from time to time, and to
comply with all laws, rules and regulations, including but not limited to, those
applicable to Company.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 1

 



--------------------------------------------------------------------------------



 



     (c) Company may from time to time designate Executive as an officer of any
current or future subsidiary and, in such event, should use its best efforts to
fairly allocate Executive’s compensation among itself and such other subsidiary
or subsidiaries either through multiple direct payroll checks to Executive or by
inter-company reimbursements, in any case consistent with any applicable
regulations or any regulatory policies.
     (d) Executive agrees to office attendance and hours consistent with the
duties and obligations of an executive of a company of such size and nature as
Ennis, and further agrees to travel as necessary to perform his duties under
this Agreement.
     2. TERM.
     Subject to earlier termination in accordance with the provisions of
Section 4 of this Agreement, Executive shall be employed by Company for an
initial period commencing on the Effective Date and ending on December 31, 2010
(the “Term”); provided that the Term shall be automatically extended for
successive one-year periods thereafter unless, no later than sixty (60) days
prior to the expiration of the Term, or any such successive 1-year renewal
period, either Party shall provide to the other Party written notice of its or
his desire not to extend the Term.
     3. COMPENSATION, BENEFITS AND REIMBURSEMENT OF EXPENSES.
     Company shall compensate Executive for the services rendered under this
Agreement as follows:
     (a) Base. During the Term, Company shall pay Executive an annual base
salary to be determined by the Board or the Compensation Committee thereof
(“Base Salary”). The Base Salary shall initially be set at $300,000 per year.
The Base Salary shall be payable in equal bi-weekly installments (less
applicable withholding) and in accordance with customary payroll practices of
Company for the payment of executives.
     (b) Bonus Opportunities. In addition to the Base Salary, Executive shall
also be eligible to participate in and receive compensation as may be determined
by the Board or the Compensation Committee thereof (“Discretionary Bonus”),
pursuant to Executive Annual Incentive Plan, or any subsequent plan. The
Discretionary Bonus is not an accrued right under this Agreement.
     (c) Stock Options or Other Form of Additional Consideration. Executive will
be eligible to participate in and may receive from time to time stock options or
other forms of long-term incentive compensation arrangements subject to the
discretion of the Board or the Compensation Committee thereof.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 2

 



--------------------------------------------------------------------------------



 



The stipulations regarding the granting of these awards and their exercise by
Executive will be defined in the Long-Term Incentive Plan or in other plans or
actions of the Board or the Compensation Committee thereof.
     (d) Expenses. Company will pay or reimburse Executive for all normal and
reasonable travel and entertainment expenses incurred by Executive in connection
with Executive’s responsibilities to Company upon submission of proper vouchers
in accordance with Company’s expense reimbursement policy, as set forth in the
Ennis, Inc. Employee Reimbursable Expense Policy, effective January 1, 2008, or
any thereafter adopted replacement expense reimbursement policies. Any
reimbursement that would constitute non-qualified deferred compensation subject
to Section 409A shall be subject to the following additional rules:
     (i) No reimbursement of any such expense shall affect Executives right to
reimbursement of any other such expense in any other taxable year;
     (ii) Reimbursement of expense should be made, if at all, not later than the
end of the calendar year following the calendar year in which the expense was
incurred; and
     (iii) The right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.
     (e) Benefits. Company shall make available to Executive, throughout the
Term, benefits as are generally provided by Company to its executive officers,
including but not limited to any group, health, dental, vision, disability or
accident, insurance, pension plan, profit sharing plan, retirement savings plan,
401(k) plan, or such other benefit plan or policy which may presently be in
effect or which may hereafter be adopted by Company for its executive officers
and key management personnel; provided, however, that nothing herein contained
shall be deemed to require Company to adopt or maintain any particular plan or
policy.
     (f) Vacation. Executive shall be entitled to paid vacation during each
calendar year during the Term, consistent with policies and amounts then
applicable to executive officers.
     (g) Holidays. Executive shall further be entitled to paid holidays,
personal days, and sick days consistent with the policies then applicable to
executive officers.
     4. TERMINATION.
     (a) Termination by Company Without Cause. Company may at any time terminate
the Term and Executive’s employment hereunder without
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 3

 



--------------------------------------------------------------------------------



 



Cause (and other than due to death or Disability). If Company terminates the
Term and Executive’s employment hereunder pursuant to this Section 4(a) prior to
end of the Term, as the same may have been extended or renewed pursuant to
Section 2, Company shall pay Executive all accrued but unpaid Base Salary, and
any earned but unpaid Discretionary Bonus for the prior year, if any, (“Accrued
Compensation”) as soon as reasonably practicable following such termination. In
addition, and subject to Section 7, Company shall also pay Executive a severance
payment (the “Severance Payment”) equal to the greater of the amount of Base
Salary through the end of the Term or one (1) times the sum of (i) Executive’s
then annual Base Salary plus (ii) an amount equal to Executive’s Discretionary
Bonus for the immediately preceding fiscal year. In addition, in the event of a
termination pursuant to this Section 4(a) or Section 4(c) below, any unvested
stock options or other equity-awards granted to Executive under any plan,
initiative, or award plan previously or subsequently adopted by Company that are
outstanding as of the date of such termination shall become fully vested and
nonforfeitable. However, notwithstanding any other provision of this
Section 4(a), any such stock options granted to Executive that remain
unexercised as of the date of their expiration will expire in accordance with
the terms of the applicable plan and the relevant stock option agreement.
Subject to Sections 4(j) and 7, the Severance Payment will be paid out in
bi-weekly payments over a period of one (1) year in accordance with the ordinary
payroll practices and deductions of Company.
     (b) Termination by Company for Cause. Company may terminate the Term and
Executive’s employment hereunder at any time for Cause. Upon termination of the
Term and Executive’s employment hereunder by Company for Cause, Company shall
promptly pay Executive his Accrued Compensation. A termination for Cause may be
for one or more of the following reasons, which shall be defined as “Cause:”
     (i) Conduct by Executive constituting a material act of willful misconduct
in connection with the performance of his duties, including, without limitation,
violations of Company’s policies on sexual harassment, ethics, or any other
policies then in effect; misappropriation of funds or property of Company or any
of its affiliates other than the occasional, customary and de minimis use of
Company property for personal purposes; or other willful misconduct that is
below normal industry standards, as determined in the sole reasonable discretion
of Company;
     (ii) Continued willful and deliberate non-performance by Executive of his
duties hereunder (other than by reason of Executive’s physical or mental
illness, incapacity, or disability) where such non-performance continue for more
than ten (10) days following written notice of such non-performance unless ten
(10) days notice would be futile in correcting issues related to
non-performance;
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 4

 



--------------------------------------------------------------------------------



 



     (iii) Executive’s refusal or failure to follow lawful directives where such
refusal or failure has continued for more than ten (10) days following a written
notice of such refusal or failure unless ten (10) days notice would be futile in
correcting issues related to non-performance;
     (iv) A criminal or civil conviction of Executive, a plea of nolo contendere
by Executive, or other conduct by Executive that, as determined in the sole
reasonable discretion of the Board, has resulted in, would result in, if
Executive were retained in his position with Company, material injury to the
reputation of Company, including, without limitation, conviction or fraud,
theft, embezzlement or a crime involving moral turpitude;
     (v) A material breach by Executive of any of the provisions of this
Agreement;
     (vi) Ongoing alcohol/drug addition and a failure by Executive to
successfully complete a recovery program; or
     (vii) Intentional wrongful disclosure of confidential information of
Company or engaging in wrongful competitive activity with Company.
     (c) Termination by Executive for Good Reasons. Executive may terminate the
Term and Executive’s employment hereunder for “Good Reason” (as defined below),
after providing thirty (30) days written notice to Company, which identifies the
Good Reason for Executive’s termination. Upon termination of the Term and
Executive’s employment hereunder by Executive for Good Reason, Company shall pay
Executive:
     (i) His Accrued Compensation, to be paid as soon as reasonably practicable
following such termination; and
     (ii) Subject to Sections 4(j) and 7, the Severance Payment, in periodic
bi-weekly payments over a period of one (1) year in accordance with the ordinary
payroll practices and deductions of Company.
     Good Reason means any of the following reasons:
     (i) Executive’s removal from his position as VP other than due to
termination of the Term and Executive’s employment hereunder pursuant to Section
4(a) and (b), (d), or (e) of this Agreement; or
     (ii) Company fails to make any payment to Executive required to be made
under the terms of this Agreement, as such failure is not cleared within twenty
(20) days after Executive provides written notice to Company that provides
reasonable detail and nature of the payment.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 5

 



--------------------------------------------------------------------------------



 



     (d) Termination By or of Executive after Change of Control. If at any time
during the period commencing 90 days prior to a Change of Control Event and
ending 12 months after the Change of Control Event (the “Change of Control
Period”), the Executive’s employment is terminated, other than by death, either
(i) by the Company other than for Cause as provided in Section 4(b), or (ii) by
the Executive for any reason, then in addition to any other amounts payable to
the Executive pursuant to this Agreement, other than the Severance Payment, the
Company shall pay to Executive, in one lump-sum payment within 30 days after the
date of such termination, Accrued Compensation plus an amount equal to two and
one half times (2.5x) the sum of (x) Executive’s then annual Base Salary plus
(y) and an amount equal to Executive’s Discretionary Bonus for the immediately
preceding fiscal year (the “Change of Control Severance Payment”). Subject to
Section 4(j), the Change of Control Severance Payment shall be paid in bi-weekly
payments over a period of one (1) year in accordance with the ordinary payroll
practice of Company. In addition, any unvested stock options or other
equity-awards granted to Executive under any plan, initiative, or award plan
previously or subsequently adopted by the Company that are outstanding as of the
date of such termination shall become fully vested and nonforfeitable; provided
that any such stock options granted to Executive that remain unexercised as of
the date of their expiration will expire in accordance with the terms of the
applicable plan and the relevant stock option agreement. For purposes of this
agreement, a “Change of Control Event” shall be deemed to have taken place if
one or more of the following occurs:
     (i) Any person or entity other, as that term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, (other than a qualified benefit
plan of Company or an affiliate of Company) becomes or is discovered to be a
beneficial owner (as defined in Rule 13d-3 under the Exchange Act as in effect
on the date hereof) directly or indirectly or securities of Company representing
30% or more of the combined voting power of Company’s then outstanding
securities (unless such person is known by Executive to be already such
beneficial owner on the date of this Agreement);
     (ii) Individuals who, as of the Effective Date hereof, constitute the Board
of Directors of Company cease for any reason to constitute at least a majority
of the respective Board of Directors, unless any such change is approved by a
unanimous vote of the respective Board of Directors in office immediately prior
to such cessation;
     (iii) The Company or any of its affiliates shall (in a single transaction
or a series or related transactions) issue shares, sell or purchase assets,
engage in a merger or engage in any other transaction immediately after which
securities of the Company representing 50% or more of the combined voting power
of the then outstanding securities of the Company
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 6

 



--------------------------------------------------------------------------------



 



shall be ultimately owned by person(s) who shall not have owned such securities
prior to such transaction or who shall be a party to such transaction;
     (iv) The Company and its affiliates shall sell or dispose of (in a single
transaction or series of related transactions) business operations which
generated a majority of the consolidated revenues (determined on the basis of
Company’s four most recently completed fiscal quarters for which reports have
been filed under the Exchange Act) of Company and its subsidiaries immediately
prior thereto;
     (v) The Company’s Board of Directors shall approve the distribution to the
Company’s shareholders of all or substantially all of Company’s net assets or
shall approve the dissolution of the Company; or
     (vi) Any other transaction series of related transactions occur which have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.
     If Executive’s employment is not terminated during the Change of Control
Period, then the rights and obligation of the parties for the balance of the
term of this Agreement shall be governed by this Agreement exclusive of the
provisions contained in this Section 4(d) except that this Section 4(d) shall
continue and become applicable for the term of this Agreement if a subsequent
Change of Control Event occurs.
     (e) Termination due to Disability. Company may terminate Executive’s
employment hereunder due to Executive’s “Disability.” Executive shall be deemed
to have sustained a “Disability” if he shall have been unable to perform his
duties for more than ninety (90) days in any twelve (12) month period. Upon
termination of Executive’s employment hereunder pursuant to this Section 4(e),
Company shall promptly pay Executive his Accrued Compensation and any payments
to which he may be entitled under any applicable employee benefits plan
(according to the terms of such plans and policies).
     (f) Death. The Term and Executive’s employment hereunder will terminate
automatically upon Executive’s death. Upon termination of the Term and
Executive’s employment hereunder because of Executive’s death, Company shall
promptly pay Executive’s estate his Accrued Compensation, and any payments to
which Executive’s spouse, beneficiaries or estate may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies).
     (g) Termination COBRA Payment. Upon termination of the Term and Executive’s
employment hereunder pursuant to Sections 4 (a), (c), (d) or (e), Company shall
pay the cost to Executive as such costs become due for
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 7

 



--------------------------------------------------------------------------------



 



continuation coverage under COBRA (hereinafter referred to as the “Termination
COBRA Payments”) and basic employee group benefits provided by Company to
Executive for the lesser of three (3) months after termination or until
Executive secures new employment.
     (h) Out Placement Services. Upon termination of the Term and Executive’s
employment hereunder pursuant to Sections 4(a), (c), (d), or (e) Company shall
reimburse to Executive the cost for ninety (90) days of any executive
outplacement firm selected by Executive and approved by Company; provided,
however, that Company’s liability hereunder shall be limited to such expenses as
are customary and reasonable in the Dallas area for Executive’s level of
responsibility. Executive shall provide Company with reasonable documentation of
the occurrence of such outplacement costs and expenses.
     (i) Employment. Upon termination of the Term and Executive’s employment
hereunder for any reason, Executive shall be deemed to have voluntarily resigned
from the Board and any and all positions he holds as an officer or director of
Company or any affiliate.
     (j) Section 409A Compliance. Payments under this Agreement (the “Payments”)
shall be designed and operate in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A, and the
regulations, applicable case law and administrative guidance related to same.
All Payments shall be, under all circumstances, deemed to come from an unfunded
plan. Further, notwithstanding any provision in this Agreement to the contrary,
all Payments subject to Section 409A will not be accelerated in time or
schedule. In addition, all Severance Payments, including Change of Control
Severance Payments, that are deferred compensation and subject to 409A will only
be payable upon a “separation from service” (as that term is defined at Section
1.409A-1(h) of the Treasury Regulations) from Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with Company under Section 1.409A-1(h)(3). All references in
this Agreement to a termination of employment shall be construed to require a
“separation from service.” Furthermore, and notwithstanding any provisions of
this Agreement to the contrary, if all or any portion of the Payments and/or
benefits due under this Section 4 are determined to be “non-qualified deferred
compensation” subject to Section 409A and Company determines that Executive is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
final regulations promulgated thereunder, and other guidance issued thereunder,
then such Payments and/or benefits (or a portion thereof) shall commence no
earlier than the first day of the seventh month following Executive’s
termination of employment, with the first payment being a lump-sum equal to the
aggregate Payments and/or benefits Executive would have received during such
six-month period if no such payment delay had been imposed.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 8

 



--------------------------------------------------------------------------------



 



     (k) Other Severance Pay. Other than as stated in this Section 4, Executive
shall not be entitled to, and Company shall not pay, any severance pay or
benefits under any other plan, program, or policy of Company, including without
limitation, no Discretionary Bonus for the year of termination.
     5. MITIGATION. Upon termination of this Agreement for any reason, Executive
shall not be obligated to seek other employment or take any other action by way
of mitigation of Severance Payments set forth in Section 4(a) or the Change of
Control Severance Payment set forth in Section 4(d), and such amounts shall not
be reduced whether or not Executive obtains other employment; provided, however,
that Company shall maintain a right of set-off for damages and/or harm resulting
from a breach of this Agreement or any improper acts or conduct of Executive
which harm Company.
     6. NOTIFICATION OF NEW EMPLOYER. In the event that employment is terminated
for any reason, Executive hereby consents to the notification by Company to
Executive’s new employer of Executive’s rights and obligations under this
Agreement. In addition, in the event that Executive plans to render services to
another company within two (2) years of the date of termination of his
employment, Executive agrees to provide Company with as much notice as possible
of Executive’s intention to join that company and/or business but in no event
will Executive provide less than two (2) weeks notice of that intention;
provided, however, the provision of such notice and Company’s receipt thereof
shall not constitute a waiver of any breach of any provision of this Agreement.
     7. RELEASE. Notwithstanding any other provision in this Agreement to the
contrary, Executive agrees to execute upon termination (and not to revoke) a
separation agreement and general release of claims acceptable to Company (the
“Release”). If Executive fails to execute and deliver the Release, or revokes
the Release, within forty-five (45) days of the date on which Executive’s
employment terminates, Executive agrees that he is not entitled to receive the
Severance Payment. For purposes of this Agreement, the Release shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive’s
estate in the case of his death. In no event shall a Severance Payment be made
hereunder until the period in which to revoke the Release has terminated.
     8. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of
Executive’s employment with Company, he has been and will continue to be
provided by Company with access to certain confidential information,
trade-secrets, and other matters that are of a confidential and proprietary
nature, including but not limited to Company’s customer list, vendors,
suppliers, pricing information, production and cost data, compensation and fee
information, strategic business plans, budgets, financial statements, and other
information Company treats as confidential or proprietary (collectively the
“Confidential Information”). Company provides on an ongoing basis such
Confidential Information as Company deems necessary or desirable to aid
Executive in the performance of his duties. Executive understands and
acknowledges that such
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 9

 



--------------------------------------------------------------------------------



 



Confidential Information remains confidential and proprietary, and agrees not to
disclose such Confidential Information to anyone outside Company except to the
extent that (i) Executive deems such disclosure or use reasonably necessary or
appropriate in connection with performing his duties on behalf of Company;
(ii) Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, Executive shall promptly inform Company
of such event, shall cooperate with Company in attempting to obtain a protective
order or to otherwise restrict such disclosure, and should only disclose
Confidential Information to the minimum extent necessary to comply with any such
court order; or (iii) such Confidential Information becomes generally known to
and available for use in the industry in which Company does business, other than
as a result of any action or inaction by Executive. Executive further agrees
that he will not during employment and/or any time thereafter use the
Confidential Information in competing, directly or indirectly, with Company. At
such time as Executive shall cease to be employed by Company, he will
immediately turnover to Company all Confidential Information, including all
computers, personal data devices, papers, documents, writings, electronically
stored information, other property, and all copies of them, provided to or
created by him during the course of his employment with Company. This
nondisclosure covenant is binding on Executive, as well as his heirs, successors
and legal representatives, and will survive termination of this Agreement for
any reason.
     9. NONSOLICITATION OF COMPANY EMPLOYEES. To further preserve the rights of
Company pursuant to Section 8 above and Section 10 below, and for the
consideration promised by Company under this Agreement, during the Term of
Executive’s employment with Company and for a period of twelve months
thereafter, regardless of the reason for termination of employment, Executive
will not , directly or indirectly, (i) hire any current or prospective employee
of Company, or any subsidiary or affiliate of Company (including, without
limitation, any current or prospective employee of Company within the 6-month
period proceeding Executive’s last day of employment with Company who work,
works, or has been offered employment by Company); (ii) solicit or encourage any
employee to terminate their employment with Company, or any subsidiary or
affiliate of Company; or (iii) solicit or encourage any employee to accept
employment with any such business, operation, corporation, partnership,
association, agency, or other person or entity with which Executive may be
associated.
     10. NON-COMPETITION. To further preserve the rights of Company pursuant to
Section 8 above, and for the consideration promised by Company under this
Agreement, including, without limitation, the Term of employment, during
Executive’s employment with Company and for a period of two (2) years
thereafter, regardless of the reason for termination of employment, Executive
will not, directly or indirectly, as an owner, director, principal, agent,
officer, employee, partner, consultant, servant, or otherwise, carry on,
operate, manage, control, or become involved in any manner with any business,
operation, corporation, partnership, association, agency, or other person or
entity which is in the same business as Company in any location in which
Company, or any subsidiary or affiliate of Company, operates or has plans or has
projected to operate or does business during Executive’s employment with
Company. The foregoing shall not
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 10

 



--------------------------------------------------------------------------------



 



prohibit Executive from owning up to 5.0% of the outstanding stock of any
publicly held company. Notwithstanding the foregoing, after Executive’s
employment with Company has terminated, upon receiving written permission by the
Board or its designee, Executive shall be permitted to engage in such competing
activities that would otherwise be prohibited by this covenant if such
activities are determined in the sole discretion of the Board or its designee in
good faith to be immaterial to the operations of Company, or any subsidiary or
affiliate of Company.
     To further preserve the rights of Company pursuant to Section 8 above, and
for the consideration promised by Company under this Agreement, not to include
any Severance Payment, during the term of Executive’s employment with Company
and for a period of two (2) years thereafter, regardless of the reason for
termination of employment, Executive will not, directly or indirectly, either
for himself or for any other business, operation, corporation, partnership,
association, agency, or other person or entity, call upon, compete for, solicit,
divert, or take away, or attempt to divert or take away current or prospective
customers (including, without limitation, any customer with whom Company, or any
subsidiary or affiliate of Company, (i) has an existing agreement or business
relationship; (ii) has had an agreement or business relationship within the
six-month period preceding Executive’s last day of employment with Company; or
(iii) has been included as a prospect by Company, or any subsidiary or affiliate
of Company.
     Company and Executive agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the Parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to Company,
and upon breach of any provision of this noncompetition covenant, Company shall
be entitled to injunctive relief, specific performance, or other equitable
relief; provided, however, that this shall in no way limit any other remedies
which Company may have (including, without limitation, the right to seek
monetary damages).
     Should Executive violate the provisions of this noncompetition covenant,
then in addition to all other rights and remedies available to Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.
     11. SEVERABILITY AND REFORMATION. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 11

 



--------------------------------------------------------------------------------



 



court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law.
     12. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
between the Parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the Parties hereto pertaining to the
subject matter hereof.
     13. NOTICES. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the Parties at the following addresses or at such other addresses as shall be
specified by the Parties by like notice, in order of preference of the
recipient:

             
 
  If to Company:   Ennis, Inc.
 
2441 Presidential Parkway    
 
           
 
      Midlothian, TX 76065    
 
           
 
           
 
     
 
   
 
  If to Executive:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission or personal delivery, on the date of actual transmission or, as the
case may be, personal delivery.
     14. GOVERNING LAW AND VENUE. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without regard to
any conflict of laws rule or principle which might refer the governance or
construction of this Agreement to the laws of another jurisdiction. Any action
or arbitration in regard to this Agreement or arising out of its terms and
conditions, shall be instituted and litigated only in Dallas, Texas.
     15. ASSIGNMENT. This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of Company.
Company may assign its rights and obligations under this Agreement.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 12

 



--------------------------------------------------------------------------------



 



     16. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which will take effect as an original, and all of which shall evidence one and
the same Agreement.
     17. AMENDMENT. This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of Company (other than
Executive).
     18. CONSTRUCTION. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against Company or Executive.
     19. NON-WAIVER. The failure by either party to insist upon the performance
of any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by Company (other than Executive)
and Executive.
     20. USE OF NAME, LIKENESS AND BIOGRAPHY. Company shall have the right (but
not the obligation) to use, publish and broadcast, and to authorize others to do
so, the name, approved likeness and approved biographical material of Executive
to advertise, publicize and promote the business of Company and its affiliates,
but not for the purposes of direct endorsement without Executive’s consent. This
right shall terminate upon the termination of this Agreement. An “approved
likeness” and “approved biographical material” shall be, respectively, any
photograph or other depiction of Executive, or any biographical information or
life story concerning the professional career of Executive.
     21. CORPORATE OPPORTUNITIES. Executive acknowledges that during the course
of Executive’s employment by Company, Executive may be offered or become aware
of business or investment opportunities in which Company may or might have an
interest (a “Corporate Opportunity”) and that Executive has a duty to advise
Company of any such Corporate Opportunities before acting upon them.
Accordingly, Executive agrees: (a) that Executive will disclose to Company’s
Board any Corporate Opportunity offered to Executive or of which Executive
becomes aware, and (b) that Executive will not act upon any Corporate
Opportunity for Executive’s own benefit or for the benefit of any Person other
than Company without first obtaining consent or approval of Company’s Board
(whose consent or approval may be granted or denied solely at the discretion of
Company’s Board; provided, that Executive, at Executive’s election, may act upon
any such Corporate Opportunity for Executive’s benefit or the benefit of any
other Person if Company’s Board has not caused Company to act upon any such
Corporate Opportunity within thirty (30) days after disclosure of such Corporate
Opportunity to Company by Executive.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 13

 



--------------------------------------------------------------------------------



 



     22. RIGHT TO INSURE. Company shall have the right to secure, in its own
name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist Company in procuring
such insurance by submitting to examinations and by signing such applications
and other instruments as may be required by the insurance carriers to which
application is made for any such insurance.
     23. ASSISTANCE IN LITIGATION AND REGULATORY EVENTS. Executive shall
reasonably cooperate with Company in the defense or prosecution of any claims or
actions now in existence or that may be brought in the future against or on
behalf of Company that relate to events or occurrences that transpired while
Executive was employed by Company. Executive’s cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of Company at mutually convenient times. Executive also shall cooperate
fully with Company in connection with any investigation or review by any
federal, state, or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by Company. Company will pay Executive a reasonable hourly rate to be
derived from Executive’s prior base salary for Executive’s cooperation
     24. NO INCONSISTENT OBLIGATIONS. Executive represents and warrants that to
his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with Company to perform the duties described herein. Executive will not disclose
to Company, or use, or induce Company to use, any confidential, proprietary, or
trade secret information of others. Executive represents and warrants that to
his knowledge he has returned all property and confidential information
belonging to all prior employers, if he is obligated to do so.
     25. BINDING AGREEMENT. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and Company, its
successors and assigns.
     26. REMEDIES. The Parties recognize and affirm that in the event of a
breach of Sections 8, 9, or 10 of this Agreement, money damages would be
inadequate and Company would not have an adequate remedy at law. Accordingly,
the Parties agree that in the event of a breach or a threatened breach of
Sections 8, 9, or 10, Company may, in addition and supplementary to other rights
and remedies existing in its favor, apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof
(without posting a bond or other security). In addition, Executive agrees that
in the event a court of competent jurisdiction or an arbitrator finds that
Executive violated Sections 8, 9, or 10, the time periods set forth in those
Sections shall be tolled until such breach or violation has been cured.
Executive further agrees that Company shall have the right to offset the amount
of any damages resulting from a breach by Executive of
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 14

 



--------------------------------------------------------------------------------



 



Sections 8, 9, 0r 10 against any payments, including Severance Payments, due
Executive under this Agreement. The Parties agree that if one of the Parties is
found to have breached this Agreement by a court of competent jurisdiction, the
breaching party will be required to pay the non-breaching party’s attorneys’
fees.
     27. ARBITRATION. Other than as stated in Section 26, the Parties agree that
any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be resolved by arbitration administered by the American
Arbitration Association (“AAA”). The arbitration will take place in Dallas,
Texas. All disputes shall be resolved by a panel of three (3) arbitrators. The
arbitrators will have the authority to award the same remedies, damages, and
costs that a court could award, and will have the additional authority to award
those remedies set forth in Section 26. The arbitrators shall issue a reasoned
award explaining the decision, the reasons for the decision, and any damages
awarded, including those set forth in Section 26, where the arbitrators find
Executive violated Sections 8, 9, or 10. The arbitrators’ decision will be final
and binding. The judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The arbitration proceedings,
any record of the same, and the award shall be considered Confidential
Information under this Agreement. This provision and any decision and award
hereunder can be enforced under the Federal Arbitration Act.
     28. VOLUNTARY AGREEMENT. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the Parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, Company, its
affiliates, advisors, and/or attorneys have made no representation or warranty
to Executive concerning the state or federal tax consequences to Executive
regarding the transactions contemplated by this Agreement.
     29. LEGAL REPRESENTATION. Executive acknowledges (a) that he has been
advised to consult with legal counsel of Executive’s choice to represent and
advise Executive in connection with this Agreement and the matters memorialized
herein, and Executive has had an opportunity to consult with legal counsel of
Executive’s choice before executing this Agreement
     30. TAX GROSS UP.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 15

 



--------------------------------------------------------------------------------



 



     (a) If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change of Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change of Control, including any
excise tax under Section 4999 of the Code an any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, Company (including any successor to Company) shall
pay to Executive at the time any such payments are made under or pursuant to
this or the other agreements, an amount equal to the amount of any such taxes
imposed or to be imposed on Executive (the amount of any such payment, the
“Parachute Tax Reimbursement”); provided, that such Parachute Tax Reimbursement
shall in no event be paid later than the end of the calendar year following the
calendar year in which such taxes are imposed upon Executive.
     (b) In addition, Company (including any successor to Company) shall “gross
up” such Parachute Tax Reimbursement by paying to Executive at same time an
additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, employment taxes or otherwise) that
are or will be payable by Executive as a result of the Parachute Tax
Reimbursement being paid or payable to Executive and/or as a result of the
additional amounts paid or payable to Executive pursuant to this sentence, such
that after payment of such additional taxes Executive shall have been paid on a
net after-tax basis an amount equal to the Parachute Tax Reimbursement.
     (c) The amount of any Parachute Tax Reimbursement and of any such gross-up
amounts shall be determined by a nationally recognized accounting firm selected
by Company (with all such cost borne by Company), whose determination, absent
manifest error, shall be treated as conclusive and binding absent a binding
determination by a governmental taxing authority that a greater amount of taxes
is payable by Executive.
[Signature Page Follows]
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 16

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Executive have executed this Agreement,
effective as of the day and year first above written.

              Dated: December __, 2008   COMPANY: ENNIS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
            Dated: December __, 2008   EXECUTIVE: IRSHAD AHMAD    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Address:        
 
           
 
                     
 
                     

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT/AHMAD — Page 17

 